Title: From John Adams to Benjamin Rush, 21 May 1807
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy May 21 1807

I return you, the Letter of Edward Smith. Time may or may not unriddle this whimsical Mystery. It might however in the mean time to put Us on our guard against Intrigues.
My not preserving a Copy of my Letter to Dr Nathan Webb (for he was a Physician) is no Wonder: for I never kept a Copy of any Letter, till I became a Member of Congress in 1774. The observation of your Son Richard is very Shrewd, and unfortunately for me very just. There are the Same marks of haste and the Same heedless inattention to Style which have characterized all my Writings to this day.
I have always laughed at the Affectation of representing American Independence as a novel Idea, as a modern discovery, as a late Invention. The Idea of it, as a possible Thing, as a probable Event, nay as a necessary and unavoidable Measure, in case Great Britain should observe an unconstitutional Authority over Us, has been familiar to Americans from the first settlement of the Country: And was as well understood by Governor Winthrop in 1675 as by Governor Sam. Adams when he told you that Independence had been the first Wish of his heart for Seven years. I Suppose he dated from 1768, when the Board of Commissioners arrived and landed in Boston under the Protection of Nine Ships of War and four thousand regular Troops.
A Couplet has been repeated with rapture as long as I can remember which was imputed to Dean Berkley. The first line I have forgot: but the last was “And Empire Rises where the Sun descends.” This was public many Years before my Letter of Oct. 1755 to Doctor Webb.
In 1760 Coll Josiah Quincy the Grandfather of Josiah Quincy now a member of Congress from Boston, read to me a Letter he had then just received from London from a Mr Turner I believe, one of the first mercantile Houses in London; congratuting him on the Surrender of Montreal to General Amherst and the final Conquest of Canada “as a great Event for America not only by insuring her Tranquility and repose, but as facilitating and Advancing your (Coll Quincys) Countries rise to independence and Empire.”
Within the course of the year before the Meeting of Congress in 1774 on a Journey to Some of our Circuit Courts in Massachusetts, I Stopped one night at a Tavern in Shrewsbury about forty miles from Boston: and as I was cold and wett I Sat down at a good fire in the Bar room to dry my great Coat and Saddlebags; till a fire could be made in my Chamber. There presently came in, one after another half a dozen or half a score Substantial Yeoman of the Neighbourhood, who, Sitting down to the fire after lighting their Pipes, began a lively conversation upon Politicks. As I believed I was unknown to all of them, I Sat in total Silence to hear them. One Said “The People of Boston are distracted.” Another Answered No wonder the People of Boston are distracted, oppression will make wise Men mad. A third said, what would you Say, if a Fellow Should come to your house and tell you he was come to take a List of your Cattle that Parliament might tax you for them at So much a head? And how Should you feel if he Should go and break open your barn, to take down your Oxen Cows horses and Sheep? What would I Say? replied the first. I would knock him in the head. Well, Said a fourth, if Parliament can take away Mr Hancocks Wharf and Mr Rows Wharf they can take away your Barn and my House. After much more reasoning in this Style, a fifth who had as yet been Silent, broke out “Well it is high time for Us to rebel. We must rebel, some time or others and We had better rebel, now than at any time to come. If we put it off for ten or twenty years, and let them go on as they have begun, they will get a Strong Party among Us, and plague Us a great deal more than they can now. As yet they have but a Small Party on their side.” I was disgusted, with his Word “rebel,” because I was determined never to rebel, as much as I was to resist rebellion against the fundamental principles of the Constitution whenever british generals or governors begin it. I mention this Anecdote to Shew that the Idea of Independence was familiar even among the common People much earlier than Some Persons pretend. I have heard Some Gentlemen of Education Say that the first Idea of Independence was Suggested to them by the Pamphlet Common Sense, and others that they were first converted by it to that Doctrine: but these were men of very little Conversation with the World and Men of very narrow views and very little reflection.
Your Ennemies are only your would be, rivals. They can never hurt you. Envy is a foul Fiend, that is only to be defyed. You read Sully. His Memoirs are a pretty specimen. Every honest virtuous and able Man that ever existed, from Abel down to Dr Rush, has had this Enemy to combat, through Life. “Envy does merit as its shade pursues.” Sir you need not fear the charge of Vanity. Vanity is really what the French call it, Amour propre, Self Love, and it is an universal Passion. All Men have it in an equal degree. Honest Men do not always disguise it. Knaves often do, if not always. When you see or hear a Man pique himself on his Modesty, you many depend upon it he is as vain a fellow as lives, and very probably a great Villain. I would advise you to communicate freely all the Compliments you have had or may receive from Europe. Defy the foul Fiend. Do not infer from this that I think there is no Such thing as Modesty or Decency. On the contrary it is the duty of every Man to respect the Self love of every other Man, and not to disgust him by any ostentatious displays of his own. But in your case, Surrounded as you are by jealous Competitors, always intriguing to depress you, it is your right and your Duty to mortify their invidious impertinence by a free communication of all your Trophies to your Friends, without any injunctions of Secrecy.
I have not Seen this Pamphlet, entitled  The dangers of the Country—but my Mind is chiefly impressed with a Sense of the Dangers of our Country and all other Countries, of France as well as England. of all Countries there is none more to be pitied than France. England in my Opinion is in a Less dangerous Situation than her Rival.
The ominous dissolutions of Morality both in Theory and Practice throughout the civilized World, threatens dangers and Calamities of a novel Species, beyond all Calculation; because there is no Precedent or Example in History which can show Us the Consequences of it. Perhaps you may Say Tyre and Sidon, Sodom and Gomorra, are examples in Point. But we have no Relations of their rize progress or decline. You may Say the old World, when it repented God that he had made Man, when it grieved him in his heart that, he had made So vile a Creature, is a Case in point. I know not what to Say in answer to this, only that the Same Authority We have for the fact, assures Us that the World shall never be again drowned. I am my / dear Sir yours

J. Adams